Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-13-00598-CR

                                         IN RE Darrell BATES

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: October 9, 2013

PETITION FOR WRIT OF MANDAMUS DENIED AS MOOT

           On August 30, 2013, relator filed a petition for writ of mandamus, complaining of the trial

court’s failure to rule on his motion for expunction of records filed in Cause No. 2009-CR-7740.

On October 1, 2013, the district clerk provided a supplemental clerk’s record which included the

trial court’s order signed September 17, 2013 granting relator’s motion for expunction with respect

to both Cause No. 2009-CR-7740 and Cause No. 2010-CR-12015. Accordingly, the petition for

writ of mandamus is denied as moot. See TEX. R. APP. P. 52.8(a).


                                                       PER CURIAM

DO NOT PUBLISH



1
 This proceeding arises out of Cause Nos. 2009-CR-7740 and 2010-CR-12015, styled The State of Texas v. Darrell
Eugene Bates, pending in the 290th Judicial District Court, Bexar County, Texas, the Honorable Melisa Skinner
presiding.